DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on October 20, 2020 has been entered and made of record. Claims 1-15 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
Applicant’s arguments, with respect to Claims 1 and 7, filed on 10/20/2020, have been fully considered but they are not persuasive.
Applicant argues, on pages 6-8 of Applicant’s Response, that Oh and Chien, either alone or in combination, fail to disclose or suggest a method of de-blocking of reconstructed picture for video encoding or video decoding, and the method includes at least setting a first Bs (boundary strength) for an internal block boundary of a plurality of sub- blocks, including setting the first Bs to be the same as a second Bs of a target boundary of the current block or setting the first Bs to a selected strength value, wherein a target block having the target boundary of the current block is an Intra-coded block. Specifically, Applicant notes that Oh does not describe setting the boundary filtering strength to be the same as that of a target boundary of a current block or setting the boundary filtering strength to a selected strength value, where a target block having the target boundary of the current block is an Intra-coded block.
However, Examiner respectfully disagrees. Oh describes “a deblocking filtering process” that “may be applied” to a boundary between predictive coding blocks and between transform 
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 7, 8, 13. The rejections of dependent Claims 2-6, 9-12, and 14-15 are maintained on similar grounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (U.S. Pub. No. 2016/0057449 A1) (hereinafter “Oh”).

Regarding Claim 1, Oh discloses a method of de-blocking of reconstructed picture for video encoding or video decoding [see paras. 0011, 0028, and 0049], the method comprising: 
receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side, wherein the current block is partitioned into a plurality of sub-blocks using SDIP (Short Distance Intra Prediction Mode) [see paras. 0024-28 describing each coding unit in the coding tree is subjected to intra prediction or inter prediction in units of the coding unit itself or a sub-partition and the intra prediction method performed is short distance intra prediction (SDIP)]; 
setting a first Bs (boundary strength) for an internal block boundary of the plurality of sub-blocks, including setting the first Bs to be the same as a second Bs of a target boundary of the current block or setting the first Bs to a selected strength value, wherein a target block having the target boundary of the current block is an Intra-coded block [see paras. 0050-52 describing the deblocking filtering process may be applied to a boundary between predictive coding blocks and between transform blocks, determining a boundary to be filtered, a step of determining boundary filtering strength to be applied to the boundary, a step of determining whether or not to apply a deblocking filter, and a step of selecting a filter to be applied to the boundary when it is determined to apply the deblocking filter]; 
applying de-blocking process using the first Bs to reconstructed samples across the internal block boundary of the plurality of sub-blocks to generate filtered-reconstructed samples [see paras. 0049-54]; and 
providing a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].

Regarding Claim 2, Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the internal block boundary of the plurality of sub-blocks is aligned with an NxN de-blocking grids, wherein N is a positive integer [see paras. 0027-28].

Regarding Claim 3, Oh discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the N is equal to 8 or 4 [see paras. 0027-28].

Regarding Claim 5, Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh further discloses wherein a current sub-block of the plurality of sub-blocks is used to predict a next sub-block of the plurality of sub-blocks [see paras. 0086-99 and 0104 describing determining the current prediction unit].

Regarding Claim 6, Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the selected strength value corresponds to 1 or 2 [see para. 0051 describing whether or not the boundary filtering strength is greater than 0].

Regarding Claim 7, Oh discloses an apparatus of Inter prediction for video coding, the apparatus comprising one or more electronic circuits or processors arranged to [see paras. 0011, 0027-28, and 0049]: 
receive input data related to a current block in a current picture at a video [see paras. 0024-28 describing each coding unit in the coding tree is subjected to intra prediction or inter prediction in units of the coding unit itself or a sub-partition and the intra prediction method performed is short distance intra prediction (SDIP)]; 
set a first Bs (boundary strength) for an internal block boundary of the plurality of sub-blocks, including setting the first Bs to be the same as a second Bs of a target boundary of the current block or setting the first Bs to a selected strength value, wherein a target block having the target boundary of the current block is an Intra-coded block [see paras. 0050-52 describing the deblocking filtering process may be applied to a boundary between predictive coding blocks and between transform blocks, determining a boundary to be filtered, a step of determining boundary filtering strength to be applied to the boundary, a step of determining whether or not to apply a deblocking filter, and a step of selecting a filter to be applied to the boundary when it is determined to apply the deblocking filter]; 
apply de-blocking process using the first Bs to reconstructed samples across the internal block boundary of the plurality of sub-blocks to generate filtered-reconstructed samples [see paras. 0049-54]; and 
provide a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].

Regarding Claim 8, Oh discloses a method of de-blocking of reconstructed picture for video encoding or video decoding [see paras. 0011, 0028, and 0049], the method comprising: 
receiving input data related to a current block in a current picture at a video [see paras. 0030-32 and 0035 describing the largest size of the transform unit is equal to or smaller than the size of the coding unit and the transform unit may have the same size as the largest transform unit or a sub-transform unit of the largest transform unit and the transform tree includes information indicating a division structure of the transform unit for the residual signal included in the coding unit, and the simplest adaptive mode is to divide a coding unit into two blocks using a straight line including horizontal, vertical, upward diagonal and downward diagonal directions]; 
setting a Bs (boundary strength) for an internal block boundary between the two sub-blocks, including setting the Bs to a selected strength value if any of the two sub-blocks has a non-zero cbf (coded block flag), wherein the non-zero cbf indicates at least one significant coefficient in an corresponding block [see paras. 0050-52 describing the deblocking filtering process may be applied to a boundary between predictive coding blocks and between transform blocks, determining a boundary to be filtered, a step of determining boundary filtering strength to be applied to the boundary, a step of determining whether or not to apply a deblocking filter, and a step of selecting a filter to be applied to the boundary when it is determined to apply the deblocking filter]; 
applying de-blocking process using the Bs to reconstructed samples across the internal block boundary to generate filtered-reconstructed samples [see paras. 0049-54]; and 
providing a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].

Regarding Claim 9, Oh discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the internal block boundary is aligned with an NxN de-blocking grids, wherein N is a positive integer [see paras. 0027-28].

Regarding Claim 10, Oh discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the N is equal to 8 or 4 [see paras. 0027-28].

Regarding Claim 12, Oh discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Oh further discloses wherein the selected strength value corresponds to 1 [see para. 0051 describing whether or not the boundary filtering strength is greater than 0].

Regarding Claim 13, Oh discloses an apparatus of Inter prediction for video coding, the apparatus comprising one or more electronic circuits or processors arranged to [see paras. 0011, 0027-28, and 0049]: 
receive input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side, wherein the current block is partitioned into two sub-blocks using SBT (sub-block transform) horizontally or vertically [see paras. 0030-32 and 0035 describing the largest size of the transform unit is equal to or smaller than the size of the coding unit and the transform unit may have the same size as the largest transform unit or a sub-transform unit of the largest transform unit and the transform tree includes information indicating a division structure of the transform unit for the residual signal included in the coding unit, and the simplest adaptive mode is to divide a coding unit into two blocks using a straight line including horizontal, vertical, upward diagonal and downward diagonal directions];
determining a first Bs (boundary strength) for an internal block boundary between the two sub-blocks by setting the first Bs to a selected strength value if any of the two sub-blocks has a non-zero cbf (coded block flag), wherein the non-zero cbf indicates at least one significant coefficient in an corresponding block [see paras. 0050-52 describing the deblocking filtering process may be applied to a boundary between predictive coding blocks and between transform blocks, determining a boundary to be filtered, a step of determining boundary filtering strength to be applied to the boundary, a step of determining whether or not to apply a deblocking filter, and a step of selecting a filter to be applied to the boundary when it is determined to apply the deblocking filter];
applying de-blocking process using the first Bs to reconstructed samples across the internal block boundary to generate filtered-reconstructed samples [see paras. 0049-54]; and 
providing a filtered decoded picture including the filtered-reconstructed samples [see fig. 2 and paras. 0017, 0050-52, and 0131].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chien et al. (U.S. Pub. No. 2017/0094274 A1) (hereinafter “Chien”).

Regarding Claim 4, Oh discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein the current block is partitioned into two or four 
Chien in a same or similar endeavor teaches wherein the current block is partitioned into two or four sub-blocks in a horizontal or vertical direction using the SDIP if each partitioned sub-block has at least 16 samples [see figs. 4B, 6, and 7A and paras. 0195-0209 describing the CU may be divided into four 8x2 PUs in a horizontal or vertical direction using SDIP].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Chien as above in order for intra-coding data using short distance intra-prediction (SDIP) allowing for intra-mode dependent processing order, coded block flag (CBF) prediction, determining last significant coefficient (LSC), and to transform precision manipulation by delta quantization parameter (delta-QP or dQP) [see Chien para. 0006].

Regarding Claim 11, Oh discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein position-dependent transform is applied to a non-zero cbf block of the two sub-blocks.
Chien in a same or similar endeavor teaches wherein position-dependent transform is applied to a non-zero cbf block of the two sub-blocks [see paras. 0082-83 and 0131 describing a transform is applied to a non-zero CBF block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Chien as above in order for intra-coding data using short distance intra-prediction (SDIP) allowing for intra-mode dependent processing order, coded block flag (CBF) prediction, determining last significant coefficient (LSC), and to transform precision manipulation by delta quantization parameter (delta-QP or dQP) [see Chien para. 0006].

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Jeon et al. (English Translation of WO 2020005031 A1 as attached) (hereinafter “Jeon”)

Regarding Claim 14, Oh discloses all of the limitations of claim 7, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein the selected strength value corresponds to 1 or 2.
Jeon in a same or similar endeavor teaches wherein the selected strength value corresponds to 1 or 2 [see paras. 0314, 0337, 0342-43, 0357, 0359, and 0433 where BS = 1 or 2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Jeon as above in order to provide an image decoding/encoding method and apparatus for performing efficient deblocking filtering [see Jeon para. 0005].

Regarding Claim 15, Oh discloses all of the limitations of claim 14, and are analyzed as previously discussed with that claim.
Oh does not explicitly disclose wherein the selected strength value corresponds to 1.
Jeon in a same or similar endeavor teaches wherein the selected strength value corresponds to 1 [see paras. 0342-43, 0357, 0359, and 0433 where BS = 1].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Oh to add the teachings of Jeon as above in order to provide an image [see Jeon para. 0005].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483